DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “210” has been used to designate both a display and computer system in Fig. 8
reference character 1760 has been used twice in Fig. 28A 
reference character 7302 has been used to describe the POST controller and primary processor in Fig. 40
 reference character “133060” has been used to designate a section of the graph and the overall graphical representation in Fig. 46B 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
133, 142, 144 in Fig. 3
625 in Fig. 16
711 in Fig. 19
2005 in Fig. 26
1170 in Fig. 27A
12982 in Fig. 39
7302, 7304, and 7310 in Fig. 40
133012, 133012 in Fig. 43B
133060 in Fig. 46B
133084, 133086 in Fig. 47B
133194 in Fig. 53
130354 in Fig. 66
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
visualization system 208 (Fig. 9, uses reference sign 209)
1134c as disclosed in Para. 0283
133066 and 133068 as disclosed in Para. 0494
133180 as disclosed in Para. 0520
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
Fig. 41, Power Source 7590 should read --7950-- to correspond with Para. 0456
1134 in Fig. 22 should read 1134c
visualization system 209 in Fig. 20 should read visualization system 208
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Specification
The disclosure is objected to because of the following informalities: 
Para. 0467, “13020” should read --132020-- twice in the paragraph
Para. 0488, “1330467” should read --133046--
Appropriate correction is required.
Claim Objections
Claim 3, 7, and 15 objected to because of the following informalities:  
In claim 3, line 2, “a power level” should be omitted
In claim 7, line 3, “a power level” should be omitted
In claim 15, line 3, “a power level” should be omitted
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-11, 15, 17-19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated  by Yates (U.S. PGPub. No. 20160058492). 
Regarding claim 1, Yates teaches:
A method of…an ultrasonic surgical instrument comprising an ultrasonic transducer, (Para. 0045-0046)
the end effector comprising an ultrasonic blade acoustically coupled to the ultrasonic transducer, (Para. 0046)
the method comprising: applying, by a control circuit, (Para. 0071)
a first power level to the ultrasonic transducer; (Para. 0094)
measuring, by the control circuit, a first impedance measurement of the ultrasonic transducer corresponding to the first power level; (Para. 0095)
applying, by the control circuit, a second power level to the ultrasonic transducer; (Para. 0097)
measuring, by the control circuit, a second impedance measurement of the ultrasonic transducer corresponding to the second power level; (Para. 0098)
calculating, by the control circuit, a difference in ultrasonic transducer impedance between the first impedance measurement and the second impedance measurement; (Para. 0104)
comparing, by the control circuit, the difference in ultrasonic transducer impedance to a first threshold; (Para. 0104)
Read as broadly as claimed, “a location of the tissue” can be any tissue type or position held within any part of end effector. Yates further teaches the effect of different tissue properties leading to different thresholds (Para. 0138). Thus, the presence of tissue within the end effector and adjusting the aggressiveness based on the types of tissue-volume in the instrument jaws (Para. 0118), is read as a location of tissue within the end effector, since the control circuit identifies the impedance differences and thresholds for each type of tissue within the jaws.
Regarding claim 2, Yates teaches:
A method of claim 1(described above)
wherein the first power level is less than the second power level. (Para. 0102)
Regarding claims 3, 11, and 19, Yates teaches:
A method of claim 1 (described above)
A method of claim 10 (described below)
A method of claim 19 (described below)
wherein the first and second power levels are below a therapeutic power level, (Para. 0092; therapeutic power level is read as the most aggressive curve that causes tissue impedance to read the impedance threshold, thus first and second power levels, read as the previous power curves, are below the most aggressive curve)
wherein the therapeutic power level is a power level sufficient to cause the ultrasonic blade to coagulate and transect the tissue. (Para. 0085, 0092)
Regarding claims 7, 15, and 23, Yates teaches:
A method of claim 1 (described above)
A method of claim 9 (described below)
A method of claim 19 (described below)
further comprising applying, by the control circuit, a therapeutic power level to the ultrasonic transducer based on the location of the tissue within the end -198-302408889 v1END8563USNP1/1 80139-1effector, (Para. 0092; therapeutic power level is read as the most aggressive curve that causes tissue impedance to read the impedance threshold; read as broadly as claimed, the location of the tissue can be read as any amount or type of tissue within the effectors when performing coagulation)
wherein the therapeutic power level is a power level sufficient to cause the ultrasonic blade to coagulate and transect the tissue. (Para. 0085, 0092)
Regarding claim 9, Yates teaches:
An ultrasonic surgical instrument connectable to a generator, (Para. 0005)
the ultrasonic surgical instrument comprising: an end effector comprising an ultrasonic blade; (Para. 0046)
an ultrasonic transducer acoustically coupled to the ultrasonic blade, (Para. 0046)
the ultrasonic transducer configured to ultrasonically oscillate the ultrasonic blade in response to a drive signal from the generator; (Para. 0045, oscillate read as vibrate)
and a control circuit coupled to the ultrasonic transducer, (Para. 0071)
the control circuit configured to: apply varying power levels to the ultrasonic transducer via the ultrasonic generator; (Para. 0094, 0097) 
measure impedances of the ultrasonic transducer corresponding to the varying power levels; (Para. 0095, 0098)
and determine…a difference between the impedances of the ultrasonic transducer relative to a threshold. (Para. 0104)
Read as broadly as claimed, “a location of the tissue” can be any tissue type or position held within any part of end effector. Yates further teaches the effect of different tissue properties leading to different thresholds (Para. 0138). Thus, the presence of tissue within the end effector and adjusting the aggressiveness based on the types of tissue-volume in the instrument jaws (Para. 0118), is read as a location of tissue within the end effector, since the control circuit identifies the impedance differences and thresholds for each type of tissue within the jaws.
Regarding claims 10 and 18, Yates teaches:
A method of claim 9 (described above)
A method of claim 17 (described above)
wherein the control circuit is configured to vary the power levels applied to the ultrasonic transducer between a first power level and a second power level. (Para. 0094, 0097; first and second power levels read as the different power curves)
Regarding claim 17, Yates teaches:
An ultrasonic generator connectable to an ultrasonic instrument comprising an end effector, (Para. 0046)
an ultrasonic blade, (Para. 0046)
and an ultrasonic transducer acoustically coupled to the ultrasonic blade, (Para. 0045)
the ultrasonic generator comprising: a control circuit couplable to the ultrasonic transducer, (Para. 0071)
the control circuit configured to: apply varying power levels to the ultrasonic transducer; (Para. 0094, 0097) 
measure impedances of the ultrasonic transducer corresponding to the varying power levels; (Para. 0095, 0098)
and determine…a difference between the impedances of the ultrasonic transducer relative to a threshold. (Para. 0104)
Read as broadly as claimed, “a location of the tissue” can be any tissue type or position held within any part of end effector. Yates further teaches the effect of different tissue properties leading to different thresholds (Para. 0138). Thus, the presence of tissue within the end effector and adjusting the aggressiveness based on the types of tissue-volume in the instrument jaws (Para. 0118), is read as a location of tissue within the end effector, since the control circuit identifies the impedance differences and thresholds for each type of tissue within the jaws.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 12-13, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates.
Regarding claims 4, 12 and 20, Yates teaches:
A method of claim 1 (described above)
A method of claim 10 (described below)
A method of claim 19 (described below)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first power level of 0.2 Amps, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	
Regarding claims 5, 13 and 21, Yates teaches:
A method of claim 1 (described above)
A method of claim 10 (described below)
A method of claim 19 (described below)
wherein the second power level is twice that of the first power level. (Para. 0087; Fig. 13, power curve 1310, read as the first level, appears to be double of 1306, read as the second level)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second power level twice that of the first power level, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ

Claims 6, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates as applied to claims 1, 10 and 9, and in further view of Babaev (U.S. PGPub. No. 20110125174).
Regarding claims 6, 14, and 22 Yates teaches:
A method of claim 1 (described above)
A method of claim 10 (described above)
A method of claim 19 (described below)
Yates does not explicitly disclose an oscillation amplitude.
In related ultrasound generating art, Babaev teaches:
wherein the first power level and the second power level cause the ultrasonic transducer to oscillate the ultrasonic blade with an amplitude of less than 35 pm. (Para. 0045)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an amplitude of less than 35 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ.
Allowable Subject Matter
Claims 8, 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8, 16 and 24, the following is an examiner’s statement of allowable subject matter: The prior art of record fails to disclose “comparing, by the control circuit, the difference in ultrasonic transducer impedance to a second threshold; and determining, by the control circuit, whether tissue positioned within the end effector is at a proximal location, an intermediate location, or a distal location according the difference in ultrasonic transducer impedance relative to the first threshold and the second threshold” as indicated in claims 8, 16  and 24 as a whole.
The Examiner has cited Wang (U.S. Patent No. 5462545) as the most pertinent prior art reference, which teaches a similar electrosurgical device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “whether tissue positioned within the end effector is at a proximal location, an intermediate location, or a distal location according the difference in ultrasonic transducer impedance relative 
As allowable subject matter has been indicated, applicant’ reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794